Mr. Justice Schaefer delivered the opinion of the court: An information filed in the municipal court of Oak Park charged the defendant, Norman Mendoza, with stealing and carrying away four hubcaps from an automobile owned by George A. ICouros. After a trial before the court he was found guilty and sentenced to one year in the House of Correction, and fined $100. Subsequently, on the defendant’s motion to vacate the judgment, the court sustained the finding of guilty and the judgment imposing the fine, but vacated the sentence to the House of Correction. Upon appeal the Appellate Court for the First District affirmed the judgment. (30 Ill. App. 2d 108.) The defendant has prosecuted a further appeal to this court. The questions raised in this court are the same questions that were adequately discussed and correctly decided by the Appellate Court, and no useful purpose would be served by additional discussion. The judgment of the Appellate Court is affirmed, and its opinion is adopted as the opinion of this court. T , , ¿r , judgment affirmed.